DETAILED ACTION
	This office action is in response to the RCE filed on 5/7/2021 in which claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. 
“A signal fading is a distinct occurrence than a radio being powered off. The term “fading” used by Dent has a specific meaning, indicating a gradual reduction, as opposed to a sudden stop.”
a loss of signal which is the same thing that happens when a radio is turned off. 
The arguments stated above state “fading is a gradual reduction” however this implies the signal is still able to be detected which means the location of the device is still known and an update would not be necessary which contradicts what is stated in Dent wherein a location update occurs when a location of the device is unknown (signal fading to the point where the signal is no longer able to be detected). 
Dent [0035] states a temporary fading (loss of signal for a short amount of time) may occur so in order to prevent unnecessary updates a time must pass before a next update can occur using timers. 


“when the time lapsed between Ton and Toff is less then or equal to a threshold, preventing the user equipment from determining its location;” 
Dent [0035] Timers can also be used to reduce unnecessary location updates by requiring passage of a predetermined period of time after the fading of a signal before requesting a location update [0044] If a mobile terminal has been switched off and transported a relatively long distance, the location of the terrestrial coverage area (or base station or paging area) with which the mobile terminal was last registered may not provide a useful indication of a current location of the mobile terminal. [0045] On subsequent power up, the dual-mode mobile terminal can attempt to locate an available terrestrial network
It is clear from the recited portions of Dent that if a radio is turned off (signal faded) a timer is started and only after a given amount of time has passed can a location update can occur in order to reduce unnecessary location updates. Therefore if the terminal signal is recovered (turned on) a location update will occur after a given amount of time has passed based on the time of the signal fading (powered off) in order to prevent unnecessary updates.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US20110116453A1) in view of Dent (US20010004595A1)
As to claims 1, 7, and 13, Huang teaches a method of selecting a cellular network, the method comprising: ([0004] A mobile device establishes communication with a number of wireless cellular networks)
storing a location database in a memory of the user equipment, the location database providing location data for one or more locations each identified by a unique identifier;([0004] The local database can store the station ID and a corresponding station position (e.g., latitude, longitude, altitude).)
detecting a Wi-Fi signal; ([0010] location determination system 100 can include mobile device 102, cellular tower transmitters 104, access point transmitters 114 (e.g., WiFi beacons); as shown in figure 1.)
([0012] describes obtaining transmitter IDs such as access point transmitter IDs (e.g., a Media Access Control (MAC) address).
in response to obtaining the MAC address, determining a current location of the user equipment by looking up the MAC address in the location database as the identifier in the location database; ([0012] access point transmitter IDs (e.g., a Media Access Control (MAC) address). [0013] a sequence of transmitter IDs can be compared with a reference database (e.g., Cell ID database, WiFi reference database) that maps or correlates the transmitter IDs to position coordinates of corresponding transmitters, and computes estimated position coordinates for mobile device 102 based at least in part on the position coordinates of the corresponding transmitters.)  ([0034] The local database can store the station ID and a corresponding station position (e.g., latitude, longitude, altitude))
Determining a band priority based on the current location; and selecting the cellular network based on the band priority. (([0017] In some implementations, the list of wireless cellular networks can be searched in order based on one or more characteristics or attributes of the transmission signal. For example, signal strength can be recorded as part of the network information and used to narrow a search to only those wireless cellular networks potentially accessible at the location and that have signal strengths that exceed a certain threshold. In some implementations, the location-sorted network information can include the frequency band and channel information (e.g., for 3G, 2G) for each network in the approximate location of the mobile device 102 to significantly reduce network search time even further.) [0035] Once a network search order or list is determined, a baseband processor on the mobile device can automatically attempt to establish communication with the first wireless cellular network in the list, and if unsuccessful, continue down the list until a network connection is successfully established or the list is exhausted whichever occurs first.)
But does not specifically teach:
determining a last time Toff a radio of the user equipment was powered off; powering up the radio of the user equipment at a time Ton; and 
when the time lapsed between Ton and Toff is less then or equal to a threshold, preventing the user equipment from determining its location; and 
if the time lapsed between Ton and Toff is greater than a threshold,
However Dent teaches determining a last time Toff a radio of the user equipment was powered off; ([0035] Timers can also be used to reduce unnecessary location updates by requiring passage of a predetermined period of time after the fading of a signal before requesting a location update [0044] If a mobile terminal has been switched off and transported a relatively long distance, the location of the terrestrial coverage area (or base station or paging area) with which the mobile terminal was last registered may not provide a useful indication of a current location of the mobile terminal.) It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that if a phone is turned off the signal is lost and a timer is started.
powering up the radio of the user equipment at a time Ton; and ([0035] Timers can also be used to reduce unnecessary location updates by requiring passage of a predetermined period of time after the fading of a signal before requesting a location update [0045] On subsequent power up, the dual-mode mobile terminal can attempt to locate an available terrestrial network,
when the time lapsed between Ton and Toff is less then or equal to a threshold, preventing the user equipment from determining its location; and ([0035] Timers can also be used to reduce unnecessary location updates by requiring passage of a predetermined period of time after the fading of a signal before requesting a location update)
if the time lapsed between Ton and Toff is greater than a threshold, ([0034] a periodic location update may be specified such that a location update is performed after a set period of time whether the mobile terminal has changed paging areas or not. [0035] Timers can also be used to reduce unnecessary location updates by requiring passage of a predetermined period of time after the fading of a signal before requesting a location update [0044] If a mobile terminal has been switched off and transported a relatively long distance, the location of the terrestrial coverage area (or base station or paging area) with which the mobile terminal was last registered may not provide a useful indication of a current location of the mobile terminal.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the network connection method of Huang with the location update of Dent in order to connect to a network serving the current location.
(Huang [0048] the disclosed and other embodiments and the functional operations described in this specification can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. The disclosed and other embodiments can be implemented as one or more computer program products, e.g., one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus. The computer-readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device, or a combination of one or more them.)
As to claims 2, 8, and 14, Huang in view of Dent teaches the method of claim 1, wherein the determining the band priority comprises reordering cellular network frequency bands based on the current location of the user equipment to define the band priority, wherein the reordering step comprises modifying the priority order of a Public Land Mobile Network (PLMN) list or a registered PLMN (RPLMN) list in dependence on the location of the user equipment. (Huang [0017] In some implementations, the list of wireless cellular networks can be searched in order based on one or more characteristics or attributes of the transmission signal. For example, signal strength can be recorded as part of the network information and used to narrow a search to only those wireless cellular networks potentially accessible at the location and that have signal strengths that exceed a certain threshold. In some implementations, the location-sorted network information can include the frequency band and channel information (e.g., for 3G, 2G) for each network in the approximate location of the mobile device 102 to significantly reduce network search time even further.) [0035] Once a network search order or list is determined, a baseband processor on the mobile device can automatically attempt to establish communication with the first wireless cellular network in the list, and if unsuccessful, continue down the list until a network connection is successfully established or the list is exhausted whichever occurs first.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that if the UE moves to a new location the network information would be reordered depending on the new location.

As to claims 3, 9, and 15, Huang in view of Dent teaches the method as claimed in claim 1 wherein detecting the Wi-Fi signal comprises passively scanning for a Wi-Fi beacon signal broadcast by a Wi- Fi access point. (Huang [0019] device 102 can include a broadcast radio receiver operable to receive broadcast radio signals from broadcast radio signal sources (e.g., broadcast radio stations). [0010] location determination system 100 can include mobile device 102, cellular tower transmitters 104, access point transmitters 114 (e.g., WiFi beacons); as shown in figure 1.)
As to claims 4, 10, and 16, Huang in view of Al-Shaikh teaches the method as claimed in claim 1 wherein detecting the WI-FI signal occurs in response to activating a cellular radiofrequency transceiver. ([0031] process 400 begins when a request for wireless communication with a wireless cellular network is received (402). For example, a request may be received by system 300 when device 102 is transitioned out of an "airplane" mode by a user. Alternatively, a request can be received when device 102 is turned on, rebooted or commanded by a user or application running on device 102 to search for wireless cellular networks; as shown in figure 4.)
As to claims 6, 12, and 18, Huang in view of Dent teaches the method as claimed in claim 1, wherein the location database comprises Wi-Fi Access Point MAC  (Huang [0012] Location server 110 can include one or more server computers operated by a location service provider. Location server 110 can deliver location information to mobile device 102. In some implementations, mobile device 102 collects and stores network information associated with transmitter detection events. The network information can include a transmitter identifier (ID) of a detected transmitter, a timestamp marking a time of the transmitter detection event and a location, if available. Some examples of transmitter IDs include but are not limited to Cell IDs provided by cell tower transmitters in a cellular communications network (e.g., transmitters on GSM masts) and access point transmitter IDs (e.g., a Media Access Control (MAC) address). A wireless access point (AP) can be a hardware device or a computer's software that acts as a communication hub for users of a wireless device to connect to a wired LAN. Other examples of cellular network information include Mobile Country Code (MCC), Mobile Network Code (MNC) and Location Area Code (LAC). [0013] The transmitter IDs can be correlated with known geographic locations of corresponding transmitters.[0033] A wireless cellular network search order can be determined from the approximate location (406). If GPS is available, then the location provided by the GPS receiver can be used to look up network information for the approximate location from a database. The network information can include network identifying and/or access information that can be used to construct a list of wireless cellular networks that are potentially available for communication with mobile device 102 at the approximate location of mobile device 102.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to see that the network information including the MAC address and the MCC can be used to narrow a search in the location database because they are both associated with a location of a station. 


Claims 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Dent as applied to claim 1 and further in view of  Zhao et al. (US20140256317A1) hereinafter; “Zhao.”
As to claims 5, 11, and 17, Huang in view of Dent teaches the method as claimed in claim 1, 	
But Huang in view of Dent does not specifically teach:
further comprising: limiting a total scan time for detecting the Wi-Fi signal.
However Zhao teaches further comprising: limiting a total scan time for detecting the Wi-Fi signal. ([0054] When the STA performs the active scan based on the SSID and other information, it is possible that no available AP is found. The STA may preset a time threshold; and during the scan, if no available AP is found after the time threshold is exceeded, the Wi-Fi module is deactivated, and the STA may further report to the base station controller that switching to Wi-Fi fails, so that the base station controller collects statistics on a switching success rate and updates a switching policy and algorithm in a timely manner.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of scanning from Huang in view of Dent with the method from Zhao in order to reduce power consumption. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Dent as applied to claim 13 and further in view of Bumiller et al. (US20070230420A1); Hereafter; “Bumiller.”
	As to claim 19, Huang in view of Dent teaches the mobile device as claimed in claim 13 
But does not specifically teach:
wherein the location database also includes prioritized Radio Access Technologies.
However Bumiller teaches wherein the location database also includes prioritized Radio Access Technologies.(Fig. 6A and [0067] describe a list ordering scheme operable with the UE device wherein a priority 604 is imposed on a number of RATs 602 available for service in a particular area.)
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of acquiring communication from Huang with the prioritization of Bumiller in order to conserve battery power.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Dent as applied to claim 13 and further in view of Edara (US20130007039A1).
As to claim 20, Huang in view of Dent teaches the mobile device as claimed in claim 13 
But does not specifically teach:
wherein the location database also includes prioritized absolute radio-frequency channel numbers (ARFCN).
However Edara teaches wherein the location database also includes prioritized absolute radio-frequency channel numbers (ARFCN). (fig 7, fig 8, and [0056] At block 804, the user device determines whether a record specifying a channel bandwidth for the current PLMN and Bandx is present in the local store. If so, the user device identifies a channel bandwidth to be used and skips a predefined sequence of channel numbers as defined for this channel bandwidth in the specification (e.g., 3GPP specification 36.101, Section 5.7.3).)
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of cell search from Huang with the method from Edara in order to improve service acquisition times and reduce current drain of the user device's battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465